DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 May 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 12 January 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaki et al., US 2011/0014478 (“Sagisaki”)(newly cited) in view of Ferreiro et al., US 2009/0252979 (“Ferreiro”)(previously cited).
Regarding claims 1, 3, and 7, Sagisaki discloses a  fuel pipe formed from a laminate material having a layer (C)/layer (S)/layer (E)/layer (A) arrangement [abstract, 0027, 0173].  Layer (C) is formed from a CTFE copolymer which is preferably a CTFE/TFE/PAVE copolymer [0029-0031, 0058].  The layer (S) is an adhesive layer which may be formed from a nylon having high amine value [0160, 0161].  Layer (E) is formed from an impermeable resin which may be an ethylene/vinyl alcohol copolymer (EVOH) [0147, 0148].  As an example EVOH resin, Sagisaki teaches Eval F101 from Kuraray Co. Ltd. [0246]. Layer (A) is a resin layer [0147, 0148]. 
The layer (C), layer (S), layer (E) and layer (A) of the laminate disclosed by Sagisaki respectively read on claimed layers (A), (S), (B), and (C).  The layer arrangement of the disclosed laminate reads on the claimed layer arrangement. The CTFE/TFE/PAVE copolymer of the layer (C) reads on the claimed CTFE/TFE/PAVE copolymer.  It is noted that Applicant’s specification discloses that in order to provide a laminate having excellent low fuel permeability, the fluororesin is preferably selected from a group of fluororesins which includes CTFE/TFE/PAVE copolymers (see paragraph 0157 of Applicant’s specification as filed).  Since CTFE/TFE/PAVE copolymers are disclosed as being a preferred fluororesin for producing the claimed laminate, in the absence of objective evidence to the contrary, there is a reasonable expectation that the layer (C) of the laminate disclosed by Sagisaki which is formed from a CTFE/TFE/PAVE copolymer would inherently meet the claimed fuel permeability coefficient (see MPEP 2112 V).  
Regarding the layer (E), as is noted above, Sagisaki teaches forming the layer from an EVOH resin and exemplifies Eval F101 from Kuraray Co. Ltd. as an EVOH resin for use in the disclosed laminate.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized Eval F101 as the EVOH resin in the layer (E).  While Sagisaki is silent regarding the SP value and fuel permeation coefficient of the EVAL F101 EVOH resin it is noted that an EVOH resin sold by Kuraray under the tradename F101 is exemplified by Applicant (see paragraph 0275 of Applicant’s specification as filed). As such, there is a reasonable expectation that the layer (E) of Sagisaki would intrinsically have the claimed SP value and fuel permeation coefficient (see MPEP 2112 V).
Sagisaki is silent regarding the specific amine value of the adhesive layer. 
Ferreiro discloses an adhesive composition which is useful in the production of fuel pipes [abstract, 0001, 0002, 0047]. The adhesive composition develops high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polar fluids [0047]. The composition is capable of binding to EVOH resin as well as fluoropolymers [0102-0108, 0114, 0173, Appendix 1 - Examples 26, 42, 43 & Appendix 2 - Examples 26, 42, 43]. Ferreiro teaches examples of the adhesive composition which comprises a polyamide component having an amine number of between 45 and 47 µeq/g (i.e. 45-47 eq/1.0x106 g)[0230, 0257-0259, Examples 1-18].
Sagisaki and Ferreiro are both directed towards multilayer fuel pipes comprising an adhesive layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe of Sagisaki by forming the adhesive layer (S) situated between the CTFE/TFE/PAVE copolymer layer (C) and the EVOH resin layer (E) from the adhesive composition taught by Ferreiro in order to take advantage of the composition’s high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polar fluids. The resulting adhesive layer (S) would have comprised a polyamide resin having an amine number of between 45 and 47 eq/1.0x106 g which reads on the claimed amine value range.
Regarding claim 8, Sagisaki teaches that the layer (C) has a fuel permeability coefficient of no greater than 0.4 g•mm/m2/day (i.e. 0.4 g•mm/m2/day or less) [0162] which encompasses, and therefore renders obvious, the claimed coefficient range.  It logically follows that the additional layers will not increase the fuel permeability of the pipe of Sagisaki as a whole and thus the pipe will have a fuel permeability coefficient of 0.4 g•mm/m2/day or less which renders obvious the claimed range. 
Additionally and/or alternatively, the laminate material of the pipe of modified Sagisaki would have been identical to or substantially identical to the laminate material claimed and disclosed by Applicant in terms of the layer arrangement and the composition of each layer.  As such, there is a reasonable expectation that the laminate taught by modified Sagisaki would have inherently had a fuel permeability coefficient which meets the limitation of claim 8.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaki.
The following grounds of rejection is based on an alternative interpretation of the teachings of Sagisaki.
Regarding claims 1, 3, and 7, Sagisaki discloses a  fuel pipe formed from a laminate material having a layer (C)/layer (E)/layer (A)/layer (C) arrangement [abstract, 0027, 0173].  The layers (C) are formed from a CTFE copolymer which is preferably a CTFE/TFE/PAVE copolymer [0029-0031, 0058].  The layer (A) is a structural element layer formed from a structural element resin which may be, inter alia, a polyamide resin [0147]. Sagisaki goes on to teach that the polyamide resin has an amine value in the range of from 10 to 60 eq/106 g [0158]. Layer (E) is formed from an impermeable resin which may be an ethylene/vinyl alcohol copolymer (EVOH) [0147, 0148].  As an example EVOH resin, Sagisaki teaches Eval F101 from Kuraray Co. Ltd. [0246]. Layer (A) is a resin layer [0147, 0148]. 
For the purpose of simplifying the Examiner’s interpretation of the layer arrangement of the above described laminate material, one of the layers (C) will be referred to as layer (C’) and the other layer (C) will be referred to as layer (C”).  As such, the layer arrangement of the laminate material may be described as layer (C’)/layer (E)/layer (A)/layer (C”).  The layer (C”) of the disclosed laminate reads on the claimed layer (A).  The layer (A) of the disclosed laminate reads on claimed layer (S).  The layer (E) reads on the claimed layer (B). The layer (C’) reads on the claimed layer (C).
The CTFE/TFE/PAVE copolymer of the layer (C”) reads on the claimed CTFE/TFE/PAVE copolymer.  It is noted that Applicant’s specification discloses that in order to provide a laminate having excellent low fuel permeability, the fluororesin is preferably selected from a group of fluororesin which includes CTFE/TFE/PAVE copolymers (see paragraph 0029 of Applicant’s specification as filed).  Since CTFE/TFE/PAVE copolymers are disclosed as being a preferred fluororesin for producing the claimed laminate, in the absence of objective evidence to the contrary, there is a reasonable expectation that the layer (C”) of the laminate disclosed by Sagisaki which is formed from a CTFE/TFE/PAVE copolymer would inherently meet the claimed fuel permeability coefficient (see MPEP 2112 V).  
The layer (A) of the disclosed laminate material would have been a polyamide having an amine value in the range of from 10 to 60 eq/106 g which reads on the claimed adhesive layer.  
Regarding the layer (E), as is noted above, Sagisaki teaches forming the layer from an EVOH resin and exemplifies Eval F101 from Kuraray Co. Ltd. as an EVOH resin for use in the disclosed laminate.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized Eval F101 as the EVOH resin in the layer (E).  While Sagisaki is silent regarding the SP value and fuel permeation coefficient of the EVAL F101 EVOH resin it is noted that an EVOH resin sold by Kuraray under the tradename F101 is exemplified by Applicant (see paragraph 0275 of Applicant’s specification as filed) there is a reasonable expectation that the layer (E) of Sagisaki would intrinsically have the claimed SP value and fuel permeation coefficient (see MPEP 2112 V).
Regarding claim 8, Sagisaki teaches that the layer (C) has a fuel permeability coefficient of no greater than 0.4 g•mm/m2/day (i.e. 0.4 g•mm/m2/day or less) [0162] which encompasses, and therefore renders obvious, the claimed coefficient range.  It logically follows that the additional layers will not increase the fuel permeability of the pipe of Sagisaki as a whole and thus the pipe will have a fuel permeability coefficient of 0.4 g•mm/m2/day or less which renders obvious the claimed range. 
Additionally and/or alternatively, the laminate material of the pipe of modified Sagisaki would have been identical to or substantially identical to the laminate material claimed and disclosed by Applicant in terms of the layer arrangement and the composition of each layer.  As such, there is a reasonable expectation that the laminate taught by modified Sagisaki would have inherently had a fuel permeability coefficient which meets the limitation of claim 8.

Response to Arguments
Applicant’s arguments with respect to claims  1, 3, 7, and 8 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the amendment made to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782